Citation Nr: 0005124	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  93-16 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved death pension benefits in the amount of $7,731.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from January 1945 to August 
1946.  He died in September 1961.  The appellant is the 
veteran's widow.
 
This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 1992 decision of the Regional 
Office's Committee on Waivers and Compromises (RO), which 
denied the appellant's request for waiver of recovery of an 
overpayment in the amount of $7,731.

The Board notes that in a November 1996 decision, the RO 
denied the appellant's request for waiver of recovery of an 
overpayment in the amount of $7,901 for the period from 
September 1992 to June 1994.  The appellant was notified of 
that determination and of her appellate rights by letter 
dated that same month.  The appellant has not submitted a 
notice of disagreement with that decision and that issue is 
not in appellate status.


FINDINGS OF FACT

1.  The appellant's election of  improved VA death pension 
benefits was effective July 1980 and she was paid benefits on 
the basis that she had no countable income.  

2.  The record shows for the period from February 1989 to 
December 1991 the appellant was paid $11,862 in VA death 
pension benefits and was due $4,131 for that period; she 
failed to report income changes to the RO despite constant 
reminders by the RO. 

3.  There is evidence that the appellant willfully failed to 
disclose material facts in order to obtain benefits to which 
she had no legal entitlement during the overpayment period of 
February 1989 to December 1991.


CONCLUSION OF LAW

The overpayment of VA death pension benefits in the amount of 
$7,731$ for the period of February 1989 to December 1991 
resulted from fraud and misrepresentation on the part of the 
appellant; waiver of recovery of the overpayment is therefore 
barred.  38 U.S.C.A. §§ 5107, 5302(c) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, she has presented a claim 
which is plausible.  All relevant facts have been properly 
developed, and no further assistance is required to comply 
with the duty to assist as mandated by 38 U.S.C.A. § 5107(a).

A review of the file reflects that the appellant was awarded 
death pension benefits in February 1962, effective in 
September 1961.  She elected to received improved pension, 
effective in July 1980.

In an Improved Pension Eligibility Verification Report (EVR) 
submitted in August 1989, the appellant indicated that she 
was not receiving any income from any source, including 
wages.  She reported $432 in medical expenses.  In an EVR 
submitted in October 1990, the appellant indicated that she 
had not received any wages for the period from July 1989 to 
June 1991.  No medical expenses were reported.

In an EVR submitted in January 1991, the appellant reported 
that she had received wages from employment from December 
1989 in the amount of $4,393 and additional wages of $250.  
She reported medical expenses of $503.63.  In an EVR 
submitted in April 1991, the appellant reported wages of 
$3,818.54 from July 1990 to June 1991.  She reported medical 
expenses of $200.

In an EVR received in September 1991, the appellant reported 
wages of $2,803.57 from July 1990 to June 1991.  No medical 
expenses were reported.

In a September 1991 Decision on Waiver of Indebtedness, the 
RO indicated that the appellant's pension benefits were 
reduced effective from January 1990 on the basis of reported 
income of $391.72 in December 1989 and $4,348.27 in 1990.  
The RO granted a waiver of recovery of the overpayment in the 
amount of $3,843.59 on the basis that recovery of that debt 
would be against equity and good conscience.

In a July 1992 Administrative Decision, the RO indicated that 
the appellant misrepresented her income for purpose of 
receiving pension payments she knew she would not otherwise 
received and this constituted fraud for VA purposes.  The RO 
indicated that she began working in 1989 and failed to report 
wages on the EVR dated in October 1990.

The November 1992 Decision on Waiver of Indebtedness 
indicated that the appellant's pension benefits were reduced 
effective in February 1989 on the basis of unreported earned 
and unearned income in 1989.  The RO determined that the 
prior waiver decision dated in September 1991 was voided as 
the evidence now showed income from the beginning of 1989 and 
as the finding of fraud precluded the granting of a waiver. 
As a result, the RO concluded that an overpayment in the 
amount of $7,731 was created from the period from February 
1989 through December 1991.

In July 1996, the RO prepared an audit of the appellant's 
account which was provided to the appellant.  The audit shows 
that the appellant was paid $11,862 in VA death pension 
benefits for the period from February 1989 to December 1991 
and was due $4,131.  This created an overpayment of $7,731.

The Board has reviewed the statements and testimony of the 
appellant contained in the record.  The thrust of the 
statements of record is to the effect that the appellant 
understood that she was required to report wages earned but 
that she knowingly did not report wages when she began 
working in 1989.  She has asserted that she was afraid to 
report the wages because she was unsure if she would continue 
working.  She indicated that she did not want to be without 
income if she lost her job, since it might take several 
months for VA benefits to be reinstated.  The appellant has 
not contested that she began receiving wages in 1989 nor 
contested the amount of the overpayment as calculated by the 
RO for the period in question.  She asserts that she did not 
intend to defraud the VA by failing to report her income. 

Improved death pension is a benefit payable by the VA to 
surviving spouses of veterans of a period of war because of 
disability.  Basic entitlement exists if, among other things, 
the spouse's income is not in excess of the applicable 
maximum pension rate specified in 38 C.F.R. § 3.23. 38 
U.S.C.A. § 1541(a); 38 C.F.R. §§ 3.3(b)(4) (1998).  The 
maximum annual rate of improved death pension for a surviving 
spouse of a veteran was $4,535 in December 1989, was $4,780 
in December 1990 and was $4,957 in December 1991.  Payments 
of any kind from any source shall be counted as income during 
the 12-month annualization period in which received unless 
specifically excluded. 38 C.F.R. § 3.271(a).  Medical 
expenses in excess of 5 percent of the maximum annual pension 
rate may be excluded from an individual's income for the same 
12-month period to the extent they were unreimbursed. 38 
C.F.R. § 3.272(g)(1)(iii).

Initially, the Board must determine whether the debt was 
properly created.  A review of the record shows that the 
appellant was paid improved pension benefits for the period 
of February 1989 to December 1991 on the basis that the 
appellant had no wages when in fact she was working.  The 
July 1996 audit provided to the appellant shows that she was 
paid a total of $11,862, while the total due to the appellant 
was $4,131.  This created an overpayment in the amount of 
$7,731.  The record clearly shows that the appellant was paid 
VA benefits on the basis of no wages when in fact she was 
working during the period in question and that the 
overpayment was properly created.

The Committee found that waiver of recovery of the 
overpayment in this case was necessarily denied under 38 
U.S.C.A. § 5302(c), which provides that a finding of fraud, 
misrepresentation, or bad faith will preclude a grant of 
waiver of recovery of an overpayment.  Misrepresentation must 
be more than non-willful or mere inadvertence.  38 C.F.R. § 
1.962(b).  Fraud and misrepresentation both contain common 
characteristics and are considered as a single element.  The 
burden of proof to establish fraud or misrepresentation lies 
solely with the VA.

In ascertaining whether there was fraud or misrepresentation 
in this case, it is helpful to turn to the VA manual for 
guidance to the RO's committee on waivers.  It is stated:

Fraud and misrepresentation.  Although 
these are listed as separate elements in 
Section 5302(c), they both contain common 
characteristics and should be considered 
as a single element.  In order to 
establish fraud or misrepresentation, a 
Committee must determine that there was a 
willful misrepresentation of a material 
fact, or the willful failure to disclose 
a material fact, with the intent of 
obtaining or retaining, or assisting an 
individual to obtain or retain, 
eligibility for VA benefits.  A Committee 
must show that the willful intent to 
either misrepresent or fail to disclose 
was done with the veteran's knowledge 
that such misrepresentation or failure 
would result in the erroneous or improper 
award or erroneous retention of VA 
benefits.  VA Manual MP-4, Part I, 
Chapter 8, § 8B.02 (1993).

The Board finds that the evidence supports the conclusion 
that the appellant intended to defraud the VA through her 
willful failure to disclose material facts with regard to 
receipt of income for the period of overpayment from February 
1989 to December 1991.  The record shows that the appellant 
began to work in 1989 but failed to report her wages which 
caused the overpayment, and the weight of the evidence 
establishes that the failure to report wages was done with 
willful intent knowing that she was improperly receiving 
benefits.  The statements and testimony of the appellant 
clearly establish that she understood the requirement of 
reporting any income she received.  She has admitted that she 
failed to report her income for fear of losing her VA 
benefits.  She has asserted that she did not intend to 
defraud the government, however, she has acknowledged that 
she knew that the amount of pension was directly related to 
her income.  The record shows that she has been notified by 
the RO repeatedly of her obligation to report promptly any 
income changes, and she failed to do so.  In view of her 
failure to report income changes to the RO despite constant 
reminders by the RO, it is apparent that the appellant 
intended to misrepresent her wages in order to retain pension 
benefits to which she was not entitled.  

The record clearly shows that on more than one occasion, she 
submitted EVR's in 1989 and 1990 wherein she denied receiving 
any income from employment.  This erroneous information was 
obviously reported for the purpose of maintaining payment of 
pension benefits to which she knew she had no legal 
entitlement.  While she has indicated that this was not done 
with fraudulent intent, she has provided no information which 
would take it outside the definition of fraud and/or willful 
misrepresentation.  There is nothing in the record to suggest 
that the appellant was not qualified or competent to complete 
EVRs for the purpose of reporting income.  Under the 
circumstances, the Board finds that the evidence of record 
supports a finding of fraud or misrepresentation on the part 
of the appellant in the creation of the overpayment in the 
amount of $7,731.  38 U.S.C.A. § 5302(c).


ORDER

Waiver of recovery of an overpayment of VA improved death 
pension benefits in the amount of $7,731 is precluded by a 
finding of fraud and to this extent the appeal is denied.



		
C.W. SYMANSKI
	Member, Board of Veterans' Appeals



 

